OPINION — AG — ** OKLAHOMA BUREAU OF INVESTIGATION — ETHICS COMMISSION — INVESTIGATION ** THE OKLAHOMA BUREAU OF INVESTIGATION, PURSUANT TO THE AUTHORITY OF 74 O.S. 4207 [74-4207] MAY REQUEST THE ASSISTANCE OF THE OKLAHOMA STATE BUREAU OF INVESTIGATION IN INVESTIGATING ALLEGATIONS OF VIOLATIONS OF THE ETHICS COMMISSION ACT, AND THE COMMISSION IS NOT REQUIRED TO MAKE SUCH REQUESTS THROUGH THE INDIVIDUALS OR ENTITIES LISTED IN 74 O.S. 150.5 [74-150.5] (COMPLAINTS) CITE: 74 O.S. 4200 [74-4200], 74 O.S. 4207 [74-4207], 74 O.S. 150.5 [74-150.5] (SUSAN BRIMER LOVING)